Case 1:21-cr-00328-TSC Document11 Filed 04/28/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-301
ROBERT SCOTT PALMER, : VIOLATIONS:
: 180U.,S.C. § 231(a)(3)
Defendant. : (Civil Disorder)

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon)
18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)
18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)
18 U.S.C. § 1752(a)(4) and (b)(1)(A)

: (Engaging in Physical Violence in a

: Restricted Building or Grounds with a
Deadly or Dangerous Weapon)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(F)
(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT

PALMER, committed and attempted to commit an act to obstruct, impede, and interfere with a
Case 1:21-cr-00328-TSC Document11 Filed 04/28/21 Page 2 of 5

law enforcement officer, lawfully engaged in the lawful performance of his/her official duties
incident to and during the commission of a civil disorder, and the civil disorder obstructed, delayed,
and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 23 1(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, using a deadly or dangerous weapon, that is, a stick-like object, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), while such officer or employee was engaged in or on account of the performance of
official duties, and where the acts in violation of this section involve physical contact with the
victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, using a deadly or dangerous weapon, that is, a fire extinguisher, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, and inflict bodily injury on, an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), while such officer or employee was engaged in or on account
of the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
Inflicting Bodily Injury in violation of Title 18, United States Code, Sections 111(a)(1)
and (b))
Case 1:21-cr-00328-TSC Document11 Filed 04/28/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, did unlawfully and knowingly enter and remain in a restricted building and grounds,
that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol
and its grounds, where the Vice President and Vice President-elect were temporarily visiting,
without lawful authority to do so, and, during and in relation to the offense, did use and carry a
deadly and dangerous weapon, that is, a stick-like object and a fire extinguisher.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)(I(A))
COUNT FIVE

On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions and, during
and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a stick-
like object and a fire extinguisher.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))
Case 1:21-cr-00328-TSC Document 11 Filed 04/28/21 Page 4of5

COUNT SIX
On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, did knowingly, engage in any act of physical violence against any person and property
in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting and, during and in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, a stick-like object and a fire extinguisher. |

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))
COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,
and the orderly conduct in that building of a hearing before or any deliberation of, a committee of
Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00328-TSC Document11 Filed 04/28/21 Page 5of5

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, ROBERT SCOTT
PALMER, willfully and knowingly engaged in an act of physical violence within the United
States Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Cas sf

Attorney of the United States in
and for the District of Columbia.
